May 7, 2009 Manulife Financial Corporation announces amendments to its dividend reinvestment and share purchase plans TORONTO – Manulife Financial Corporation (the “Company”) today announced that it has amended and restated its Canadian Dividend Reinvestment and Share Purchase Plan (the “Amended Canadian Plan”) and that it has replaced the bank-sponsored U.S. Investor Services Program for the Company’s common shareholders resident in the United States (the “Former U.S. Plan”) with a new Dividend Reinvestment and Share Purchase Plan (the “New U.S. Plan”). Under the Amended Canadian Plan, holders of the Company’s common shares residing in Canada may continue to choose to have their dividends reinvested in additional common shares of the Company, in lieu of receiving their dividends in cash.Previously, the additional common shares could only be purchased on the open market by the administrator of the plan. Under the Amended Canadian Plan, if a dividend is declared, the Board of Directors of the Company will determine whether the additional common shares will be purchased on the open market or issued by the Company from treasury.Such determination by the Board will also apply in respect to the process for optional cash purchases of common shares by participants under the Amended Canadian Plan. The price at which common shares will be purchased pursuant to the Amended Canadian Plan will be the market price.Under the Amended Canadian Plan, the price of common shares issued by the Company from treasury pursuant to the reinvestment of dividends may be, at the Board’s discretion, reduced by a discount of up to five (5) percent from the market price, as determined pursuant to the Amended Canadian Plan.Shareholders who are enrolled in the existing Canadian Plan as of May 7, 2009 continue to be enrolled in the Amended Canadian Plan. The process by which common shares are to be purchased under the New U.S. Plan, and the price of such common shares, is substantially similar to the Amended Canadian Plan as described above.Under applicable United States securities laws the Company today filed with the United States Securities and Exchange Commission a registration statement on Form F-3, including a prospectus (the “U.S. Prospectus”), in connection with the New U.S.
